t c no united_states tax_court charlotte and charles t gee petitioners v commissioner of internal revenue respondent docket no filed date p rolled over a distribution from her deceased husband’s individual_retirement_account ira into her separate ira upon her husband’s death four years later p received a distribution from her ira she claims that the distribution was an amount received from her deceased husband’s ira and therefore exempt from the 10-percent additional tax on early distributions under sec_72 i r c as a distribution to a beneficiary upon a decedent’s death held p received an early distribution from her own ira subject_to the sec_72 i r c additional tax the amount received from p’s deceased husband’s ira lost its character as a distribution made to a beneficiary upon a decedent’s death once p transferred the funds to her separately owned ira held further ps are not liable for the accuracy-related_penalty under sec_6662 i r c ed daniel iv for petitioners caroline r krivacka for respondent opinion kroupa judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for and determined that petitioners are liable for the accuracy-related_penalty under sec_6662 a for there are two issues for decision the first issue is whether a dollar_figure distribution petitioner charlotte gee petitioner received in from an individual_retirement_account ira she maintained only in her name and which had been funded in part with a rollover from her deceased husband’s ira is subject_to the 10-percent additional tax on early distributions under sec_72 we hold that the distribution is subject_to the additional tax under sec_72 the second issue is whether petitioners are liable for the accuracy-related_penalty under sec_6662 for substantial_understatement_of_income_tax we hold that they are not background this case was submitted to the court fully stipulated under rule the stipulation of facts and the accompanying 1all section references are to the internal_revenue_code code in effect for the year at issue unless otherwise indicated and all rule references are to the tax_court rules_of_practice and procedure 2we decide this case without regard to the burden-shifting rule_of sec_7491 because the parties stipulated all the facts in dispute under rule exhibits are incorporated by this reference and the facts are so found petitioners resided in bolivar tennessee when they filed the petition petitioner opened an ira with painewebber in her husband at the time ray a campbell jr mr campbell also opened an ira with painewebber in petitioner was married to mr campbell when the iras were established and remained married until mr campbell’s death on date at age mr campbell was the sole owner of his ira account number mn and petitioner was the primary beneficiary petitioner was the sole owner of her ira account number mn when mr campbell died petitioner requested painewebber to distribute the entire balance in mr campbell’s ira to her ira at painewebber painewebber distributed dollar_figure to petitioner’s separately owned ira in date in the form of a direct_rollover petitioner was age at the time of the rollover petitioner transferred her ira funds in date then totaling dollar_figure to sei private trust co sei in petitioner requested and received a dollar_figure distribution from her ira at sei petitioner was under age 59½ in when she received the distribution petitioners reported the ira distribution on their joint federal_income_tax return for but did not report or remit the 10-percent additional tax on early distributions petitioners attached a statement to their return stating that sei had entered the wrong distribution code on the information_return the correct distribution code should have been for a distribution of ira for her deceased husband respondent determined that although the distribution would have been exempt from the 10-percent additional tax when it was made to petitioner’s ira upon mr campbell’s death the funds became subject_to the 10-percent additional tax when distributed to her from her own ira respondent also determined that petitioners are liable for the accuracy-related_penalty for substantial_understatement_of_income_tax petitioners timely filed a petition with this court contesting respondent’s determinations in the deficiency_notice discussion i whether the ira distribution was subject_to the 10-percent additional tax on early distributions we are asked to decide whether petitioner is liable for the 10-percent additional tax on early distributions under sec_72 sec_72 imposes a 10-percent additional tax on the amount of an early distribution from a qualified retirement account as defined in sec_4974 see sec_72 sec_72 provides for certain exceptions to the imposition of this 10-percent additional tax the parties agree that the only relevant exception is sec_72 which provides that distributions made to a beneficiary or to the estate of the employee on or after the death of the employee are not subject_to the 10-percent 3the parties agree that petitioner received the distribution in from her ira which was a qualified_retirement_plan under sec_4974 additional tax petitioner argues that the entire distribution she received from her ira was an amount received on or after the death of mr campbell we note that this court has not previously decided whether an ira distribution retains its character as a distribution to a beneficiary on or after the death of an employee if the distribution is of funds that were rolled over to the ira upon the employee’s death respondent argues that once petitioner as surviving_spouse decided to maintain the funds in an account in her own name as owner of the ira she became the owner of the ira for all purposes of the code relying upon sec_1_408-8 q a-5 and income_tax regs petitioner counters that the funds from her deceased husband’s ira did not lose their character as funds from her deceased husband’s ira even though petitioner rolled over the funds from her deceased husband’s ira into her separate ira petitioner did not make any additional contributions after her husband died and also did not redesignate the account as her own see sec_1_408-8 a-5 b income_tax regs we agree with respondent we find that petitioner received the distribution from her own ira not from an ira of which she was a beneficiary on or after the death of an employee we further find that the source of the amount received whether originating from her deceased husband’s ira or petitioner’s own contributions is irrelevant we recognize that petitioner may not have technically 4petitioner specifically argues that the distribution was of funds she inherited from her deceased husband’s ira we use the statutory language rather than the vernacular petitioner uses redesignated the ira as her own she did not need to redesignate the ira the ira was her previously existing account we therefore find no merit to petitioner’s argument that the rolled over funds retain their character because she did not redesignate her ira petitioner rolled over the entire amount received from her deceased husband’s ira into her own ira petitioner is and was the sole owner of her separately created ira the distribution petitioner received was not occasioned by the death of her deceased husband nor made to her in her capacity as beneficiary of his ira petitioner cannot have it both ways she cannot choose to roll the funds over into her own ira and then later withdraw funds from her ira without additional tax_liability because the funds were originally from her deceased husband’s ira accordingly once petitioner chose to roll the funds over into her own ira she lost the ability to qualify for the exception from the 10-percent additional tax on early distributions the funds became petitioner’s own and were no longer from her deceased husband’s ira once petitioner rolled them over into her own ira the funds therefore no longer qualify for the exception the sec_72 tax discourages premature ira_distributions that frustrate the intention of saving for retirement 106_tc_337 see also s rept pincite c b supp to avoid the sec_72 additional tax petitioner must show that the ira distribution falls within one of the exceptions provided under sec_72 she has not done so thus the 10-percent additional tax under sec_72 applies to the distribution petitioner received from her ira in we accordingly sustain respondent’s determination in the deficiency_notice that petitioners are liable for the dollar_figure additional tax under sec_72 for ii accuracy-related_penalty we turn now to respondent’s determination that petitioners are liable for the accuracy-related_penalty under sec_6662 respondent has the burden of production under sec_7491 and must come forward with sufficient evidence that it is appropriate to impose the penalty see 116_tc_438 respondent determined that petitioners are liable for the accuracy-related_penalty for a substantial_understatement_of_income_tax under sec_6662 for there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of either percent of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs petitioners understated their income_tax for by dollar_figure which is greater than dollar_figure or percent of the tax required to be shown on their return respondent has therefore met his burden of production with respect to petitioners’ substantial_understatement_of_income_tax 5the difference between the required tax of dollar_figure and the dollar_figure tax reported on the return is dollar_figure the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment however if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances the most important of which is the extent of the taxpayer’s effort to assess his or her proper tax_liability for the year sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of law that is reasonable in light of all of the facts and circumstances sec_1_6664-4 income_tax regs while the commissioner bears the burden of production under sec_7491 the taxpayer bears the burden_of_proof with respect to reasonable_cause higbee v commissioner supra pincite the mere fact that we have held against petitioners on the substantive issue does not in and of itself require holding for respondent on the penalty see 103_tc_711 indeed we have specifically refused to impose a penalty where it appeared that the issue was one not previously considered by the court and the statutory language was not entirely clear we agree with petitioners that they made a reasonable attempt to comply with the code in circumstances involving an issue of first impression we note that respondent has not referred us to nor have we found any cases that have previously answered the question before us accordingly in light of all the facts and circumstances we find petitioners acted reasonably and in good_faith with respect to the underpayment for and are not liable for the accuracy-related_penalty under sec_6662 we have considered the other arguments of the parties and to the extent not discussed we conclude that the arguments are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent with respect to the deficiency and for petitioners with respect to the penalty under sec_6662
